PHILLIPS, Judge.
 In appealing his conviction of assault with a deadly weapon inflicting serious injury defendant makes three contentions: That there is no evidence that he used a deadly weapon; that the court erred in refusing to charge on simple assault; and in charging that a knife was a deadly weapon, in that thére was no evidence that he used a knife. None of the contentions has merit.
The deadliness of the weapon used, that it was a knife and that the court’s charge was correct is indicated by evidence to the effect that the victim was seriously cut about the body many times, one of which sliced the end of his nose off. State v. Torain, 316 N.C. 111, 340 S.E.2d 465, cert. denied, 479 U.S. 836, 93 L.Ed.2d 77 (1986); State v. Sturdivant, 304 N.C. 293, 283 S.E.2d 719 (1981). No evidence having been presented that these serious injuries were not inflicted, or that they resulted from a simple assault of some kind, the court was not required to charge on this lesser included offense. State v. Wilson, 315 N.C. 157, 337 S.E.2d 470 (1985).
No error.
Judges ARNOLD and COZORT concur.